Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed 01/03/2018 and election made without traverse withdrawing claim 27 filed on 04/08/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14,23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14,23 contains the trademark/trade name Vanadis.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade the material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10,16-19,26 are rejected under 35 U.S.C. 102(a) as being anticipated by Seitz et al. (2007/0006837).
Regarding claim 10: Seitz discloses a lever arranged for actuation by a cam, (figures 1,2) having: on an underside of one end of the lever a contact pad configured to contact at least one gas exchange valve (8); on an underside of an opposite end of the lever a contact face configured for a support element (10); and, an upper side between the contact pad and the contact face, the upper side having at least one cam thrust face (13); and, the lever is produced in one piece as a two-component metal injection molding part (3,4; paragraph 0016) wherein a lever material comprises a first 
Additionally, as to the method of manufacture, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)
Regarding claim 17: Seitz discloses a valve actuation lever (figures 1,2) having: on an underside of one end of the valve actuation lever a contact pad configured to contact at least one gas exchange valve (8); and, on an underside of an opposite end of the valve actuation lever a contact face configured for a support element (10); and, a pivotable switching lever (1); one end of the switching is articulated, via a projection, to the valve actuation lever by an axle (32); an opposite end of the switching lever can be engaged, via a transverse web, to the valve actuation lever with a coupling assembly (5); at least one cam thrust face is arranged on an upper side of at least the switching lever or the valve actuation lever, in a region between the ends of the switching lever or the ends of the valve actuation lever (11); and, the valve actuation lever and/or the switching lever are produced in one piece as a two-component metal injection molding part (paragraph 0016), and, a valve actuation lever material and/or a switching lever material comprise a first component and a second component, the second component forming at least the at least one cam thrust face (11).

Regarding claims 16,18: Seitz discloses the at least one cam thrust face is formed by a circumferential face of at least one rotatable roller mounted on the lever (13), the roller produced in one piece as a two-component (see figure 2); the circumferential face formed by the second component (11), and a roller body formed by the first component (see figure 1).
As to the method of manufacture, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)
Regarding claim 19: Seitz discloses the load bearing regions of the valve actuation lever and/or the switching lever are formed from the first component (figure 2; numerals 8,10).
Regarding claim 26: Seitz discloses at least cone spring arrangemd between the valve actuation lever and the switching lever (33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,20,25 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Lugosi et al. (2009/0173301). 
Regarding claims 11,20: Seitz discloses the claimed invention as recited above except for specifying the first component is a material having a core hardness that is less than a surface hardness; and, the second component is a material that maintains a constant hardness throughout its depth.
However, Lugosi teaches the first component is a material having a core hardness that is less than a surface hardness in order to provide wear resistance and deterring crack initiation and propagation (abstract).
It would have been obvious to one having an ordinary skill in the art to modify the system of Seitz by applying the teaching of Lugosi for the first component that is in 
Regarding claim 25: Seitz discloses the claimed invention except for reversing disengagement to engagement in association of spring (figure 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claims 12-15, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Volkmuth et al. (2009/0078339) and further in view of Akahori et al. (3,929,471).
Seitz discloses the components are made of metals; however fails to disclose the particularity of the steel metal.
	However, Volkmuth teaches roller bearing steel, in particular, a steel of the 100Cr6 type is particularly advantageous (paragraph 0013).
	Furthermore, Akahori teaches high speed steel comprising vanadium, carbon, and chromium that provides high wear resistance (see claim 8).
	It would have been obvious to one having an ordinary skill in the art to modify the system of Seitz by providing the arrangements of Volkmuth and Akahori in order to take advantage of the material properties of the steel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746